Per Curiam.
Defendant was charged with the crime of sexual assault in the first degree, in violation of Neb. Rev. Stat. § 28-319(l)(c) (Reissue 1989). The information alleged that defendant, being older than 19, subjected a female child, less than 16, to sexual penetration. Defendant was convicted after a jury trial and was sentenced to a prison term of 2 to 3 years. He timely appealed.
Defendant assigns two errors, contending that the trial court erred in failing to sustain defendant’s motion for a directed verdict when the evidence was insufficient to sustain defendant’s conviction and in imposing an excessive sentence. We affirm.
With regard to the evidence question, our examination of the record shows that the State’s evidence of defendant’s guilt, if believed, was more than sufficient to support defendant’s conviction. After proper warnings, defendant admitted to a police officer that he had committed the acts constituting sexual assault in the first degree on a 13-year-old girl. The girl testified to the same acts. Other witnesses testified that defendant had admitted the acts.
The statutory penalty for sexual assault in the first degree is from 1 to 50 years in prison. Defendant’s sentence was well within that range. It was not excessive.
Affirmed.